*560ORDER
This matter having been duly presented to the Court, it is ORDERED that MARTIN A. GENDEL of PATERSON, who was admitted to the bar of this State in 1972, and who was suspended from the practice of law for three months by Order of this Court dated July 10, 1996, be restored to the practice of law, effective November 5,1996; and it is further
ORDERED that respondent pay to the Disciplinary Oversight Committee the remaining administrative costs in the amount of $2,500 on the tenth day of every month in equal monthly installments of $250, beginning on December 10,1996.